DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system for combat training comprising: a manikin, a mat and a control unit having a processor and a memory, classified in A63B69/34.
II. Claims 9-14, drawn to an apparatus for combat training comprising: a head, a torso, a processor and a memory, classified in A63B69/215.
III. Claims 15-20, drawn to a method for combat training, classified in A63B69/322.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Invention I has a materially different design, mode of operation, function or effect than Invention II. Invention I is directed towards a system that comprises: a manikin having a set of one or more strike sectors having detectors and indicators, a mat having one or more position sectors with detectors and indicators, and a control unit in communication with the detectors of the manikin and those of the mat and configured to initiate a training file, communicate a position sector (on the mat) and a strike sector (on the manikin) to the user, and receive and record strike data of the user. Invention II is directed towards an apparatus comprising a head having a first set of one or more strike sectors with detectors and light indicators, a torso coupled to the head and having a second set of one or more strike sectors with detectors and light indicators, a processor in communication with the detectors and indicators, configured to initiate a training file, illuminate light indicator, and generate and record strike data. Invention II does not require a mat having detectors and indicators wherein the processor communicates a position sector for foot placement of the user. As such, Invention I has a materially different design, mode of operation, function or effect than Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Invention III can be practiced by another and materially different apparatus. For instance, the method of Invention III can be practiced using a suspending heavy punching bags or a punching board. As such, Invention III does not require use of a manikin of Invention I.   
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Invention III can be practiced by another and materially apparatus. For instance, the method of Invention III can be practiced using a suspending heavy punching bags or a punching boards. As such, Invention III does not require use of an apparatus having a head and a torso of Invention II.   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different Class/Subclass searches, search terms and queries are required for each of Inventions I-III. For instance, Invention I requires searching for a manikin having a set of one or more strike sectors, a mat having one or more position sectors, while such is not required for Inventions II and III. Invention II requires searching for an apparatus having a head with a first set of one or more strike sectors and a torso coupled to the head and having a second set of one or more strike sectors, while such is not required for Inventions I and III. Invention III requires a searching for position sector ID associated with a position sector on a mat and determining a strike sector ID associated with a strike sector on a strike target, while such is not required for Inventions I and II. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Mr. Jensen-Haxel on 08/17/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784